Citation Nr: 1012992	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  03-20 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a thyroid 
disorder.

2.  Entitlement to service connection for cardiomegaly, to 
include as secondary to service-connected hypertension.

3.  Entitlement to service connection for cardiomyopathy, to 
include as secondary to service-connected hypertension.

4.  Entitlement to an increased evaluation for recurrent 
tendonitis with cartilage loss of the left knee, currently 
evaluated as 10 percent disabling.

5.  Entitlement to an initial evaluation in excess of 10 
percent for right knee patellar tendonitis with cartilage 
loss.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to 
September 1977.  This matter comes properly before the Board 
of Veterans' Appeals (Board) on appeal from a rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in Lincoln, Nebraska (RO).

In an August 2005 decision, the Board denied the Veteran's 
claim of entitlement to service connection for a thyroid 
disorder.  Thereafter, he appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In June 2007, the Court vacated the Board's August 
2005 decision as to this issue, and remanded the matter for 
further adjudication.  This issue was remanded by the Board 
in February 2008 for additional development.

The left and right knee issues were remanded by the Board in 
August 2005 for additional development.  Subsequently, in a 
February 2008 decision, the Board denied the left and right 
knee claims on appeal.  The Veteran appealed this decision 
to the Court.  Based on a December 2008 Joint Motion for 
Remand (Joint Motion), the Court remanded this appeal in 
December 2008 for development in compliance with the Joint 
Motion.  Based on the Court's December 2008 order, the 
issues of entitlement to an increased evaluation for 
recurrent tendonitis with cartilage loss of the left knee, 
currently evaluated as 10 percent disabling, and entitlement 
to an initial evaluation in excess of 10 percent for right 
knee patellar tendonitis with cartilage loss, are addressed 
in the remand portion of the decision below and are remanded 
to the RO.  The issue of entitlement to service connection 
for cardiomegaly and cardiomyopathy are also addressed in 
the Remand portion of the decision below and are also 
remanded to the RO.


VACATUR

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
Veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2009).  Here, the Court remanded the Board's 
decision with respect to the left and right knee issues on 
appeal, finding that the October 2005 VA medical examination 
report which the Board relied upon in the February 2008 
decision was inadequate.  Therefore, the Board finds that 
its decision of February 4, 2008 failed to provide the 
Veteran due process under the law.  Accordingly, in order to 
prevent prejudice to the Veteran, the parts of the February 
4, 2008 decision of the Board that denied an increased 
evaluation for recurrent tendonitis with cartilage loss of 
the left knee, currently evaluated as 10 percent disabling, 
and an initial evaluation in excess of 10 percent for right 
knee patellar tendonitis with cartilage loss must be 
vacated, and a new decision will be entered as if those 
parts of the February 4, 2008 decision by the Board had 
never been issued.


FINDING OF FACT

The preponderance of the medical evidence of record does not 
show that the Veteran's currently diagnosed thyroid disorder 
is related to military service.


CONCLUSION OF LAW

A thyroid disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's thyroid disorder claim, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Prior to initial 
adjudication, a letter dated in March 2002 satisfied the 
duty to notify provisions.  Additional letters were also 
provided to the Veteran in July 2003 and March 2006 after 
which the claims were readjudicated.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Veteran's service treatment records, VA 
medical treatment records, and indicated private medical 
records have been obtained.  VA medical opinions sufficient 
for adjudication purposes were provided to the Veteran in 
connection with his claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007).

There is no indication in the record that additional 
evidence relevant to the issues decided herein is available 
and not part of the claims file.  In February 2008, the 
Board remanded this claim so that an attempt could be made 
to obtain medical records generated while the Veteran was an 
employee of Eastern Airlines.  This remand was the direct 
result of a June 2007 Court decision which was based on the 
arguments of the Veteran's representative that no attempt 
had been made to obtain these records.  In April 2009, a 
letter was sent to the Veteran's representative requesting 
that he identify the names, address, and approximate dates 
of treatment for all VA and non-VA health care providers who 
had treated the Veteran for his thyroid disorder, to 
specifically include the missing Eastern Airlines records 
and to provide authorization and consent to obtain such 
records.  No response of any kind was received in response 
to this letter, despite the fact that the Veteran's 
representative specifically argued before the Court that VA 
had violated its duty to assist the Veteran by not obtaining 
these records, and has made numerous responses to other 
letters mailed to that address, including submitting medical 
evidence on other issues.  As such, the Veteran and his 
representative have succeeded in delaying the final 
adjudication of this issue by nearly 4.5 years, and have 
required that a large amount of effort be expended by VA 
personnel to assist the Veteran in locating evidence that 
neither he nor his representative have shown any inclination 
in finding.  In this matter, the Veteran and his 
representative have done an immense disservice to the VA 
system and to fellow Veterans whose own claims have been 
delayed while futile efforts were devoted to attempting to 
develop the Veteran's thyroid disorder claim.  "[T]he duty 
to assist is not always a one-way street.  If a Veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that 
is essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 20 
Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.  Further, the purpose behind the notice requirement has 
been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although VCAA notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).  Finally, the 
Veteran has twice appealed previous decisions of the Board 
to the Court.  In both cases, the Veteran's representative 
argued that there had been deficiencies in the duty to 
notify and/or assist.  Accordingly, the evidence of record 
shows that the Veteran's representative has actual knowledge 
of the duty to notify and assist.  As such, the Board finds 
that the Veteran was supplied with information sufficient 
for a reasonable person to understand what was needed.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Generally, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

The Veteran's January 1971 service enlistment examination 
stated that his neck and endocrine system were clinically 
normal and he denied any history of goiter.  The Veteran's 
service treatment records are negative for any treatment for 
a disease or disorder of his thyroid gland or endocrine 
system.  October 1973 service treatment reports stated that 
the Veteran was treated for complaints of a stiff and aching 
neck with diffuse, mild headaches, fever, and dizziness.  He 
reported at the time that he had experienced a cold in the 
previous two weeks, with mild rhinorrhea and coughing.  The 
Veteran was examined to rule out meningitis and, after 
approximately a week of inpatient observation that was 
described as "uneventful," during which he was afebrile for 
the last 3 days of the hospital stay, he was released to 
full duty with a diagnosis of "viral syndrome."  An August 
1977 separation examination showed normal findings with 
regard to the Veteran's neck and endocrine system.

After separation from military service, in an October 1977 
VA medical examination report, the Veteran reported being 
treated in a military hospital for a "viral infection" while 
deployed to Korea in 1973.  On examination, there were no 
significant findings with respect to his throat or endocrine 
system.

From March 1994, private medical records noted that the 
Veteran was treated for an enlarged thyroid.  This treatment 
culminated in a diagnosis of a bilaterally enlarged thyroid 
goiter, which was surgically excised in May 1995.  Tissue 
pathology reports of the removed goiter stated that the 
organ was abnormally enlarged due to benign nodular 
hyperplasia but that there was no evidence of any cancerous 
malignancy present.  Thereafter, the records noted that the 
Veteran was placed on a thyroid hormone replacement regimen 
to compensate his absent thyroid gland.  The medical 
evidence of record shows that a thyroid disorder has been 
consistently diagnosed since March 1994.

An August 2003 letter from R.C., D.O. stated that

[b]ased on [the Veteran's] medical 
history, his thyroid condition developed 
from a viral infection while serving in 
Korea.  [The Veteran] was hospitalized 
for a viral infection that caused neck 
pain.  He was hospitalized for eight 
days to rule out meningitis.  Shortly 
thereafter, [the Veteran] had to have is 
thyroid removed.  It is my professional 
opinion that the thyroiditis stemmed 
from his viral infection while in Korea.

An August 2003 letter from A.L., M.D. whose practice 
specializes in trauma, pain management, and thoracic and 
cardiovascular surgery, stated that

[w]e had the opportunity to review [the 
Veteran's] Medical Records, we also 
interviewed and examined him - these 
were records made while he was in the 
military service.

It would seem that [the Veteran] 
contracted a viral illness in [O]ctober 
of 1973 and was treated in a military 
hospital.  This viral illness 
contributed in a large and substantial 
measure to the development of viral 
thyroiditis and subsequent 
hypothyroidism.

The said hypothyroidism has resulted in 
significant disability and it is more 
likely than not that [the Veteran's] 
hypothyroidism began while he was 
serving in the army.  The disability 
continues and is observed at this 
examination.  (Emphasis in original).


After review of the Veteran's medical history, a VA Board 
Certified Endocrinologist opined in November 2003 that

[a]lthough viral infections can cause 
subacute thyroiditis, either painful or 
non-painful, and thyroiditis can result 
in subsequent abnormalities in thyroid 
function (high or low), there is no 
evidence that this [Veteran] had 
thyroiditis when he developed his viral 
syndrome in the service.  There is no 
evidence that he had abnormalities of 
thyroid function prior to his 
thyroidectomy in 1995.  The pathology of 
multinodular goiter is different from 
thyroiditis and is not believed to be 
related to an antecedent viral 
infection.  His current requirement for 
thyroid hormone replacement was 
necessitated by his thyroidectomy and 
not to previous thyroiditis. . . .  
Therefore, the thyroidectomy performed 
in 1995 was and his subsequent 
hypothyroidism were not related to or 
caused by a condition that occurred 
during his military service.

A September 2007 letter from M.S., D.O. stated that the 
Veteran had been evaluated for a medical opinion.  The 
letter stated that some of the Veteran's service treatment 
records and private medical records had been reviewed.  
After summarizing the Veteran's medical treatment in October 
1973 and May 1995, the examiner stated that the Veteran's 
"thyroid condition appears to have emanated during active 
service in the military requiring necessitated surgical 
intervention and current medical therapy."

The Board has reviewed the pertinent evidence of record and 
finds that the evidence against the Veteran's claim 
outweighs the evidence in favor of the Veteran's claim.  The 
August 2003 opinion of R.C., D.O. is less probative than the 
November 2003 opinion of the VA Board Certified 
Endocrinologist because there is no indication in the 
statement that R.C., D.O. had actually reviewed the 
Veteran's objective record of his medical history prior to 
arriving at his conclusions.  R.C., D.O.'s opinion is brief, 
cursory, and very generalized, without presenting any 
detailed rationale as to how he arrived at his conclusions, 
whereas the VA Board Certified Endocrinologist's opinion 
provides a detailed discussion of the medical history of the 
Veteran and a reasoned rationale.  Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000) (holding that factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  Furthermore, the opinion of R.C., D.O. 
contains a substantial mistake of fact, in that he stated 
that the Veteran was hospitalized for eight days while in 
service and "[s]hortly thereafter," he had to have is 
thyroid removed.  As is clearly shown in the evidence, the 
Veteran's thyroid was not removed until 1995, approximately 
22 years after the treatment in service; this could not be 
construed as being "shortly thereafter" under any 
circumstances.  See Kowalski v. Nicholson, 19 Vet. App. 171, 
179-80 (2005) (noting that although the Board may not reject 
a medical opinion solely because it is based on facts 
reported by the Veteran but may do so where the facts are 
inaccurate or are unsupported by the other evidence of 
record); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(holding that the Board is not bound to accept a physician's 
opinion when it is based exclusively on the inaccurate 
history provided by the claimant because a medical opinion 
based upon an inaccurate factual premise has no probative 
value).  Therefore, the Board accords little to no probative 
value to the August 2003 opinion of R.C., D.O. 

For similar reasons, the Board finds that the probative 
value of the VA Board Certified Endocrinologist opinion 
outweighs the August 2003 opinion of A.L., M.D. and the 
September 2007 opinion of M.S., D.O.  Although both of these 
opinions stated that the Veteran's service treatment records 
had been reviewed, those opinions do not carry the same 
probative heft of the VA Board Certified Endocrinologist's 
opinion as they merely present conclusive statements linking 
the present thyroid disorder with the Veteran's history of 
treatment for a viral syndrome in service, with no rationale 
for the conclusions.  Prejean, 13 Vet. App. at 448-9; 
Hernandez- Toyens v. West, 11 Vet. App. 379, 382 (1998) 
(holding that the failure of the physician to provide a 
basis for an opinion goes to the weight or credibility of 
the evidence).  Additionally, although it was noted that the 
Dr. L. reviewed the Veteran's service treatment records, it 
is not shown that he reviewed the Veteran's post service 
medical records to include the treatment and operative 
reports of the goiter and thyroidectomy.  Id.  Similarly, 
the September 2007 opinion of M.S., D.O. states only that 
the Veteran's service treatment records and some private 
medical records were reviewed, without any indication of a 
review of the Veteran's extensive VA medical records, to 
include the November 2003 opinion of the VA Board Certified 
Endocrinologist.  Id. 

Conversely, the VA Board Certified Endocrinologist presented 
a detailed analysis of the October 1973 service treatment 
records at issue and concluded that the neck symptoms 
reported at the time were not located in an area that would 
indicate pathological involvement of the thyroid gland.  The 
VA Board Certified Endocrinologist further determined that 
there were no objective indications in the service medical 
records of any thyroiditis or other disorder affecting this 
gland.  On this basis, he found no relationship between the 
Veteran's period of military service and his post-service 
thyroid disorder which manifested decades thereafter.  The 
VA physician's professional medical credentials as a Board 
Certified endocrinologist also outweigh those of Dr. L. and 
R.C., D.O. and M.S., D.O., such that the Board accords 
greater probative value to the VA Board Certified 
Endocrinologist opinion on matters of medical causation and 
etiology regarding disorders of the endocrine system than 
the opinions of the non-specializing physician and 
osteopaths.

The statements of the Veteran and his wife alone are not 
sufficient to prove that his currently diagnosed thyroid 
disorder is related to his military service.  Medical 
diagnosis and causation involve questions that are beyond 
the range of common experience and common knowledge and 
require the special knowledge and experience of a trained 
physician.  Accordingly, the lay statements of the Veteran 
and his spouse are not competent evidence that his currently 
diagnosed thyroid disorder is related to his military 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Accordingly, the preponderance of the medical evidence of 
record does not show that the Veteran's currently diagnosed 
thyroid disorder is related to his military service.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (holding 
that the preponderance of the evidence must be against the 
claim for benefits to be denied).  As such, service 
connection for a thyroid disorder is denied.


ORDER

The part of the February 4, 2008 decision of the Board that 
denied an increased evaluation for recurrent tendonitis with 
cartilage loss of the left knee, currently evaluated as 10 
percent disabling, is vacated.

The part of the February 4, 2008 decision of the Board that 
denied an initial evaluation in excess of 10 percent for 
right knee patellar tendonitis with cartilage loss is 
vacated.

Service connection for a thyroid disorder is denied.


REMAND

As noted in the Introduction above, the Court's December 
2008 order remanded the claims of entitlement to an 
increased evaluation for recurrent tendonitis with cartilage 
loss of the left knee, currently evaluated as 10 percent 
disabling, and entitlement to an initial evaluation in 
excess of 10 percent for right knee patellar tendonitis with 
cartilage loss to the Board for readjudication consistent 
with the December 2008 Joint Motion.  The Joint Motion 
stated that readjudication of the claims was required 
because the October 2005 VA medical examination report which 
the Board relied upon in the February 2008 decision was 
inadequate.  Specifically, the Joint Motion stated that the 
October 2005 VA medical examination report stated that an 
opinion could not be provided on the level of the Veteran's 
functional loss due to repetitive use and did not provide a 
rationale for why such an opinion could not be provided.  As 
such, these claims must be remanded for a new medical 
examination as the October 2005 VA medical examination was 
inadequate.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 
311 (noting that if VA provides the Veteran with an 
examination in a service connection claim, the examination 
must be adequate).

With respect to his claims of entitlement to service 
connection for cardiomegaly and cardiomyopathy, in the 
Veteran's October 2008 Appeal to the Board he requested that 
he be scheduled for a travel or videoconference hearing 
before the Board.  The evidence of record does not show that 
the Veteran has ever been provided with this hearing.

Accordingly, the case is remanded for the following actions:

1.	With respect to the claims of 
entitlement to service connection for 
cardiomegaly and cardiomyopathy, the 
Veteran's name must be placed on the 
docket for a travel or videoconference 
hearing before the Board.

2.	The RO must make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded an orthopedic 
examination to determine the current 
severity of his service-connected right 
and left knee disabilities.  The claims 
folder and a copy of this remand must 
be made available to the examiner for 
review in conjunction with the 
examination.  All indicated testing 
must be conducted, including a thorough 
orthopedic examination of the left and 
right knees.  The examiner must record 
pertinent complaints, symptoms, and 
clinical findings, to include whether 
instability exists, and if so, to what 
degree.  Any pain during range of 
motion testing must be noted, and the 
examiner must accurately measure and 
report where any recorded pain begins 
when measuring range of motion, with 
and without repetition.  The examiner 
must also state whether there is 
dislocated or removed semilunar 
cartilage, impairment of the tibia and 
fibula, or genu recurvatum of either 
knee.  Then, after reviewing the 
Veteran's complaints and medical 
history, the orthopedic examiner must 
render an opinion as to the extent to 
which the Veteran experiences 
functional impairments, such as 
weakness, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, etc.  Objective 
evidence of loss of functional use can 
include the presence or absence of 
muscle atrophy and/or the presence or 
absence of changes in the skin 
indicative of disuse due to a knee 
disorder.  A complete rationale for all 
opinions must be provided.  If any of 
the above requested opinions cannot be 
made without resort to speculation, the 
examiner must state this and 
specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report must be typed.

3.	The RO must notify the Veteran that it 
is his responsibility to report for the 
VA examination scheduled, and to 
cooperate in the development of the 
claims.  The consequences for failure 
to report for a VA examination without 
good cause may include denial of the 
claims.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for the scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the Veteran of the scheduled VA 
examination must be placed in the 
Veteran's claims file.

4.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the RO must then 
readjudicate the claims and if any 
claim on appeal remains denied, the 
Veteran and his representative must be 
provided a supplemental statement of 
the case.  After the Veteran has had an 
adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


